DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 01/05/2022 is acknowledged. Because all claims drawn to non elected Species A and C have been cancelled, the restriction requirement is withdrawn. Claims 23-29 and 35-42 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 40-42 each recite “a medicant” in line 1. Claim 36, from which each of claims 40-42 depend from, recites “a medicant” in line 7. It is unclear if the medicant recited in each of claims 40-42 is the same medicant as set forth in claim 36, or if the claims are intending to set forth an additional medicant. As best understood by the examiner and for the purposes of examination, the medicant of claims 40-42 is interpreted as the same medicant of claim 36. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Stopek (US 2010/0331880).
Regarding claims 23 and 26-28, Hodgkinson et al. discloses a surgical method (Paragraph [0042] discloses device 200, FIG 3 can be utilized in surgical stapling procedures, as detailed in Milliman et al. (US 6,330,965) herein incorporated by reference, paragraph [0049]), comprising: positioning a surgical stapler (200, FIG 3, paragraph [0046-0048]) at a target location adjacent tissue (Milliman col 1 lines 19-40 and col 2 line 44-63 disclose use of the device to clamp a target tissue. Hodgkinson further discloses in paragraphs [0059-0060] that the device can be used in a method wherein the treatment tissue is lung), wherein the surgical stapler includes a cartridge body (236, paragraph [0046]), the cartridge body has a plurality of staple cavities (Openings housing the staples), each staple cavity has a surgical staple disposed therein (Not numbered, paragraphs [0046-0047] discloses staples within cartridge 234/236 to be expelled into tissue), a biocompatible adjunct material (210/810, FIG 9, paragraph [0059]) is releasably retained on the cartridge body (FIG 3, paragraph [0046]); and with the stapler positioned at the target location, actuating the stapler to deploy the staples from the cartridge body and into the 
Hodgkinson discloses the adjunct material is configured when used in a procedure on lung tissue to allow fluid filling or tissue ingrowth over time thereby encouraging integration into surrounding tissue (Paragraph [0059]) and be formed of elastomeric degradable polymeric materials, such as polyurethanes, to substantially match lung elasticity and to be distensible during lung inflation and retraction during breathing (Paragraph [0060]). Hodgkinson et al. is silent regarding the adjunct material comprising a medicant that is configured to increase oxygen concentration of blood adjacent the deployed staples.  
However, Stopek discloses an adjunct material (20, FIGs 2-4B) for use with a surgical stapler having a cartridge (10) housing staples (2) to deploy the staples through the adjunct material and into a lung tissue (Paragraphs [0028-0031], paragraphs [0024 and 0052] disclose treatment of a lung tissue) wherein the adjunct material comprises a medicant (Paragraph [0028 and 0050] disclose use of a medicant) that is configured to increase oxygen concentration of blood adjacent the deployed staples (Paragraph [0052-0058] disclose properties of the medicant which would have an effect on the treatment tissue such that one of ordinary skill would understand to result in increased oxygen concentration of blood adjacent the deployed staples by means of promoting elastic disposition, promoting elastin release, and/or promoting separation of alveoli by promoting presence of surfactant at the alveoli. Examiner notes that the specification of the present invention does not provide any specific examples of medicant that would be able to achieve the claimed effect). Stopek further discloses the medicant comprises at least one of an antimicrobial agent (Paragraph [0067]), an immunosuppresant, a bronchodilator (Paragraph [0069]), and a corticosteroid.

 Regarding claim 24, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 23. Hodgkinson et al. further discloses the adjunct material includes a first layer (812a, FIG 9) that directly contacts and conforms to the tissue when the adjunct material is delivered to the tissue (Paragraphs [0057-0059] disclose layer 812a is the wound facing side); the adjunct material includes a second layer (812b) positioned between the first layer and the cartridge body (When being delivered on the cartridge, layer 812b would be positioned between 812a and the cartridge body since 812a is the layer directly contacting the tissue); and the second layer is configured to prevent the medicant from passing therethrough (Paragraph [0058-0059] discloses second layer 812b has a reduced porosity and provides a liquid sealed barrier, which would be at least configured to prevent some amount of medicant from passing therethrough).  
Regarding claim 25, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 23. Hodgkinson et al. further discloses the adjunct material is configured to expand such that the adjunct material has a first width before being delivered to the tissue and a second width after being delivered to the tissue, the second width being greater than the first width (Paragraphs [0056-0060] disclose how after implantation, the adjunct material swells to apply a pressure to the tissue. The swelled width is interpreted as the second width, which is greater than a first width of the material prior to delivery).  
Regarding claim 29, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 23. Hodgkinson et al. further discloses prior to positioning the stapler at the 
  Regarding claim 35, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 34.
The device as modified is silent regarding the adjunct material including a third layer positioned between the second layer and the cartridge body, the third layer having the medicant disposed therein.  
However, Hodgkinson et al. discloses in the alternative embodiment of FIG 8, and adjunct material (710, paragraph [0054-0056]) having a first layer (712a) that directly contacts the tissue (By being the “top” layer), a second layer (712b) positioned between the first layer and the cartridge body (FIG 8) wherein the second layer is configured to prevent medicant from passing therethrough (Paragraph [0054-0056] discloses the reduced porosity of layer 712b, which would result in preventing some amount of medicant from passing therethrough), and a third layer (712c, FIG 8) positioned between the second layer and the cartridge body, (FIG 8, by being the “bottom” layer, 712c would be positioned between second layer 712b and the cartridge body), the third layer having the medicant disposed therein (Paragraph [0054-0056] discloses the opening/voids in the porous material of 712c can be filled with a medicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of the device to comprise a three layer configuration, as taught by the alternative embodiment of FIG 8, wherein the third layer comprises the medicant, for the purpose achieving the predictable result of encouraging adherence to the treatment tissue via the first layer and providing medicant at the treatment site to increase oxygen concentration of blood adjacent to the deployed staples via the third, exposed layer.
Regarding claims 36 and 40-41, Hodgkinson et al. discloses a surgical method (Paragraph [0042] discloses device 200, FIG 3 can be utilized in surgical stapling procedures, as detailed in Milliman et al. 
Hodgkinson discloses the adjunct material is configured when used in a procedure on lung tissue to allow fluid filling or tissue ingrowth over time thereby encouraging integration into surrounding tissue (Paragraph [0059]) and be formed of elastomeric degradable polymeric materials, such as polyurethanes, to substantially match lung elasticity and to be distensible during lung inflation and retraction during breathing (Paragraph [0060]). Hodgkinson et al. is silent regarding the outer layer having a medicant disposed therein, wherein the medicant is configured to increase oxygen concentration of blood directed along the line of staples by being effective to promote elastic disposition, to promote elastin release, and/or to promote separation of alveoli by promoting presence of surfactant at the alveoli, and further wherein the medicant comprises at least one of an antimicrobial agent, an immunosuppresant, a bronchodilator, and a corticosteroid.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the adjunct material of Hodgkinson et al. to comprise the medicant taught by Stopek, for the purpose of providing additional treatment to the target tissue to promote wound healing and reduce risk of infection. In the device as modified, the third layer prevents the medicant from passing therethrough because it provides at least some material barrier that would trap an amount of the medicant and prevent it from passing through the pores.
Regarding claim 38, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36. Hodgkinson et al. further discloses the adjunct material is configured to conform to the lung tissue when the adjunct material is stapled to the lung tissue (Paragraphs [0056-0060]).  
Regarding claim 39, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36. Hodgkinson et al. further discloses the adjunct material has a first width before being stapled to the lung tissue and a second width after being stapled to the lung tissue, the second width being greater than the first width (Paragraphs [0056-0060] disclose how after implantation, the adjunct material swells to apply a pressure to the tissue. The swelled width is interpreted as the second width, which is greater than a first width of the material prior to delivery).  
Regarding claim 42, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36. Hodgkinson et al. further discloses the adjunct material has a medicant disposed therein (In the device as modified by claim 36, the adjunct material has a medicant disposed therein); and with the staples delivered into the lung tissue and with the adjunct material stapled to the lung tissue, the medicant is configured to elute from the adjunct material laterally away from a crown of each of the staples (The medicant is at least configured to elute from the outer layer of the adjunct material and away forma crown of the staples which are deployed through all layers of the adjunct material).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 2014/0155916) in view of Stopek (US 2010/0331880), further in view of Voegele (US 2008/0114334), further in view of Holm (US 6,540,716).
Regarding claim 37, Hodgkinson et al./Stopek disclose the invention substantially as claimed, as set forth above for claim 36.
Hodgkinson et al. is silent regarding the lung being in a deflated state when the plurality of staples are delivered into the lung tissue; and the method further comprising, after delivering the plurality of staples, inflating the lung.  
However, Voegle discloses a method of stapling a lung tissue wherein the lung is in a deflated state when the plurality of staples are delivered into the lung tissue (FIG 1, paragraph [0018]).

Further, Holm teaches a method of treating a lung tissue in a lung sealing application (equivalent to the procedure being performed in Hodgkinson) comprising a step of inflating the lung after delivering a plurality of staples (Col 3 lines 42-55 and claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise after delivering the plurality of staples, inflating the lung, as taught by Holm, for the purpose of reinstating a functional position of the lung such that normal breathing can resume after the procedure is completed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-24 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,172,973. Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,172,973. Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10,172,973. Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,172,973.  Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,172,973.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention recite a method of using the device claimed in claims of the patent in a manner which would have been obvious to one of ordinary skill in the art and does not require an inventive step to require at the method claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771